NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALMA ROSA NAVARRETE-PRADO,                      No.    15-73180

                Petitioner,                     Agency No. A070-121-516

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Alma Rosa Navarrete-Prado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) order denying her motion to reopen exclusion

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400
F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The agency did not abuse its discretion in denying Navarrete-Prado’s motion

as untimely, where the motion was filed more than 15 years after the applicable

regulatory deadline of September 30, 1996, and she did not establish any grounds

for equitable tolling of the filing deadline. See 8 C.F.R. § 1003.23(b)(1) (“A

motion to reopen must be filed within 90 days of the date of entry of a final

administrative order of removal, deportation, or exclusion, or on or before

September 30, 1996, whichever is later.”); Socop-Gonzalez v. INS, 272 F.3d 1176,

1193 (9th Cir. 2001) (equitable tolling is applied in cases where despite all due

diligence, the party invoking equitable tolling is unable to obtain vital information

bearing on the existence of the claim (citation omitted)). In addition, Navarrete-

Prado has not established grounds for equitable estoppel based on alleged IJ

misconduct. See Socop-Gonzalez, 272 F.3d at 1184 (equitable estoppel requires a

showing of affirmative misconduct—a “deliberate lie” or “pattern of false

promises”—by a government actor).

      Navarrete-Prado’s contention that the agency erred in denying sua sponte

reopening for failure to demonstrate exceptional circumstances does not raise a

legal or constitutional error to invoke our jurisdiction. See Bonilla v. Lynch, 840


                                          2                                      15-73180
F.3d 575, 588 (9th Cir. 2016).

      In light of these determinations, we do not reach Navarrete-Prado’s

remaining contentions regarding her underlying 1993 exclusion proceedings and

her eligibility for adjustment of status.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                               15-73180